DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-11, 14, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al PN 2015/0277895 in view of Wynn PN 2015/0370576 and Okayasu PN 2019/0079776.
In regards to claims 1, 8, 14, 20:  Samuel et al teaches storing, by the one or more processors (102), the script (new setup data) in a non-volatile memory (NVRAM) of the computing device (figure 1); rebooting (step 404 "force system to reboot") , by the one or more processors (102), the computing device into a setup state (new setup available) of a basic input output system (BIOS) of the computing device; executing, by the one or more processors, the script to modify the BIOS to create a modified BIOS (new setup), wherein the modified BIOS addresses the issue (a new desired bios configuration) of the computing device; and rebooting (boot system with new setup), by the one or more processors, the computing device to boot into an operating system (Para [0014] “passing of control to the operating system”).  Samuel et al states the computing system may operate as a server but does not state the new setup data is a 
In regards to claims 3, 10, 17:  Samuel et al and Wynn both teach BIOS procedural calls.
In regards to claims 4, 11: A namespace is a group of related elements that each have a unique name or identifier.  Examples include Domain names, File Paths-file XML Documents.  Samuel et al does not expressly state the file is stored in a namespace.  Official notice is taken that namespaces are commonplaces for storing configuration files.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to store the setting file in a namespace because this would have allowed the system to find the file when it is stored.

Claim 5-6, 12-13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al PN 2015/0277895 in view of Wynn PN 2015/0370576 and Okayasu PN 2019/0079776 as applied to claim 1 above, and further in view of  Masse et al PN 9,317,398.

In regards to claims 6, 13: A namespace is a group of related elements that each have a unique name or identifier.  Examples include Domain names, File Paths-file XML Documents.  Samuel et al does not expressly state the file is stored in a namespace.  Official notice is taken that namespaces are commonplaces for storing configuration files.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to store the setting file in a namespace because this would have allowed the system to find the file when it is stored.


Allowable Subject Matter
Claims 2, 7, 9, 15-16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Most of the cited prior are teaches the issue simply being a desire for an updated BIOS and the data indicating either the desired BIOS or the current BIOS that needs updating.  Some taught the reason for the new bios was an error in the old BIOS.  They do not teach the data including .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Paul R. MYERS/            Primary Examiner, Art Unit 2185                                                                                                                                                                                            5